Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. Jaeger discloses "a change or rearrangement in the lifecycle state of the VNF after the VNF is instantiated or created and before the VNF is terminated." Paragraph 125 of Jaeger discloses lifecycle management comprising instantiation, scaling, performance measurements, event correlation, termination". While it's true that Jaeger discloses instantiation and termination as lifecycle management, Jaeger also mentions other factors such as scaling which is when a product changes size/capacity after instantiation and before termination. Examiner considers scaling a change or rearrangement in the lifecycle state.  Paragraph 147 of Jaeger discloses virtualized networks as being highly flexible and that the security policies have to be adapted to these changing scenarios automatically to ensure consistent security policies.  Scaling is considered by examiner to be a changing scenario.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 8, 9, 10, 13, 14, 16, 17, 18, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krinos et al. (US 2017/0353494) hereafter Krinos in view of Jaeger et al. (US 2018/0034781) hereafter Jaeger.
Regarding claim 1. Krinos discloses a security policy deployment method comprising: 
monitoring, by a managing network element, a lifecycle state of virtualized network function (VNF), (fig 3, 310 and corresponding text, instantiate a VNF; fig 3, 320 and corresponding text, security policy; para 16, 28, access control lists); and 
(para 24-25, an SDN controller that is responsible for such functions as provisioning and releasing instantiations of VNFs; see also fig 3 and corresponding text);
wherein the security policy of the VNF is used for performing access control on the VNF (para 16, 28, access control lists); and
sending, by the management network element, the security policy of the VNF to a control device (fig 3, 320 and corresponding text, load the VNF with the security policy), configured to implement the access control on the VNF based on the security policy of the VNF (para 16, 20, 24, 28).
Krinos discloses applying security policy but does not explicitly disclose obtaining configuration information of the VNF associated with a change or rearrangement in the lifecycle state of the VNF after the VNF is instantiated or created and before the VNF is terminated or generating, by the management network element, a security policy of the VNF in response to a change in a security policy requirement of the VNF associated with the change of the lifecycle state and the obtained configuration information.  However, in an analogous art, Jaeger discloses a security mechanism for hybrid networks including obtaining configuration information of the VNF associated with a change or rearrangement in the lifecycle state of the VNF after the VNF is instantiated (para 125, “lifecycle management (including instantiation, scaling, performance measurements, event correlation, termination)”; para 147, “As virtualized networks are assumed to be highly flexible concerning the placement, the addresses and the number of VNFs being assigned to a specific network service, the security configuration and the security policies have to be adapted to these changing scenarios and have automatically to ensure consistent security policies. This applies for both physical and virtual security function… in case a new network service is created or an old one is removed, not only policies for virtual security functions are changed but also the policies of the physical security function have potentially to be adapted”; see above); and generating, by the management network element, a security policy of the VNF in response to a change (para 147).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Krinos with the implementation of Jaeger in order to align security policies in an automated way (para 125, 147).

2. Krinos and Jaeger disclose the method according to claim 1, wherein when the VNF is deployed on at least two virtual components, the security policy comprises a first security policy, and the first security policy is used for performing access control or security isolation between the at least two virtual components (Krinos, para 12, 26-27; Jaeger, para 147-157).

5. Krinos and Jaeger disclose the method according to claim 2, wherein the control device is the VNF, and sending the security policy of the VNF to the control device comprises: sending, by the management network element, the first security policy to the VNF by using a virtualized infrastructure manager (VIM) or an element management system (EMS) (Krinos, fig. 3 and corresponding text; Jaeger, para 131, 132, 141).  

6. Krinos and Jaeger disclose the method according to claim 1, wherein the the security policy is a first security policy and generating the security policy comprises generating a second security policy for performing access control or security isolation between the VNF and an associated network element, and the associated network element is a network element other than the VNF in a network to which the VNF belongs (Jaeger, para 147-157).

8. Krinos and Jaeger disclose the method according to claim 6, wherein the control device is a gateway device that provides the VNF with a network service, and sending the security policy of the VNF to the control device comprises: sending, by the management network element, the second security policy to the gateway device by using a virtualized infrastructure manager (VIM) or an element management system (EMS) (Krinos, fig. 3 and corresponding text; Jaeger, para 131, 132. 141).

Claims 9, 10, 13-14, 16, 17, 18 are similar in scope to claims 1, 2, 5-8 and are rejected under similar rationale.

21. Krinos and Jaeger disclose the method according to claim 1 wherein the configuration is associated with the change in the lifecycle state of the VNF that includes a change of (i) a component of the VNF, (ii) a service of the VNF or (iii) an object served by the VNF (Jaeger, para 125, instantiation, scaling, performance measurements, event correlation, termination [event correlation, scaling, and termination are changes], para 147; Krinos, fig 3 and corresponding text).

Claims 22-23 are similar in scope to claim 21 and are rejected under similar rationale.

Claims 3-4, 11-12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krinos and Jaeger as applied to claim 2, 10, 18 above, and further in view of Harris et al. (US 2018/0213402) hereafter Harris.
3. Krinos and Jaeger disclose the method according to claim 2, but do not explicitly disclose wherein generating the security policy of the VNF comprises: determining, by the management network element, a network isolation requirement of the virtual component or an access control requirement of the virtual component based on a function that needs to be implemented by the virtual component, and generating the first security policy that matches the network isolation requirement or the access control requirement. However, in an analogous art, Harris discloses security aware instantiation of network services including wherein generating the security policy of the VNF comprises: determining, by the management network element, a network isolation requirement of the virtual component or an access control requirement of the virtual component based on a function that needs to be implemented by the virtual component, and generating the first security policy that matches the network isolation requirement or the access control requirement (para 171-214).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Krinos and Jaeger with the implementation of Harris in order to select capabilities based on cost or performance (para 221).

4. Krinos and Jaeger disclose the method according to claim 2, but do not explicitly disclose wherein generating the security policy of the VNF comprises: selecting the security policy that matches the configuration information from preset alternative security policies. However, in an analogous art, Harris discloses security aware instantiation of network services including wherein generating the security policy of the VNF comprises: selecting the security policy that matches the configuration information from preset alternative security policies (para 171-214). It would have been obvious to a (para 221).

Claims 11, 12, 19, 20 are similar in scope to claims 3, 4 and are rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439